Tuck, J.,
delivered the opinion of this court.
These appeals depend on the same question and may be decided together.
The State sued L. B. Smith, and his sureties on his official bonds, as collector of Allegany county, for the years 1854 and 1855. The sureties, the present appellees, pleaded payment, and that they had been released by the Act of 1858, ch. 286, from all liability on these bonds, to which latter defence there was a demurrer, and j udgment having been rendered against the State, it appealed. The question submitted for our consideration is, whether that act is void in view of the 22nd sec. of Art. 3 of the Constitution ?
The argument, on the part of the State, suggests objections to this kind of legislation, which, if addressed to the consideration of the law makers, would doubtless have due weight, and this, probably, was done in the present instance; but they *208affect the expediency of such Acts, and not the power of the Legislature to pass them.
(Decided March 21st, 1860.)
We regard this Act of Assembly as 'a mere release of claim on these bonds, and not as an appropriation, or use of the taxes levied to pay the public debt -of the State within the prohibition of the Constitution. That instrument did not, by the -clause relied upon, intend to deny to the Legislature the power to compromise and release claims of the State against its citizens, and, when exercised, we must suppose there was sufficient reason for it.

Judgments affirmed.